Citation Nr: 1138353	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to November 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial zero percent disability rating, effective August 21, 2007.  In June 2011, the appellant testified at a Board videoconference hearing with respect to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his service-connected bilateral hearing loss is more severe than the current noncompensable rating reflects.  

A review of the record indicates that the appellant was last examined for VA compensation purposes in September 2009.  At his June 2011 Board hearing, the appellant credibly testified that since that examination, his hearing loss disability had increased in severity.  In light of the appellant's credible testimony, the Board finds that an additional VA medical examination is necessary to ensure that his service-connected bilateral hearing loss is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

In addition, the Board notes that the appellant also testified that his hearing loss disability had negatively affected his job performance.  The Board notes that although the examiner who conducted the September 2009 examination provided the numeric audiometric test results, she did not comment on the functional effects caused by the appellant's hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Given the discussion above, the Board finds that an opinion on the functional effects of the appellant's hearing loss disability is required prior to adjudication of this appeal. 

Accordingly, the case is REMANDED for the following action: 

1.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must fully describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.  Any opinion offered must be supported by a clear rationale. 

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, specifically documenting consideration of 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


